     Case 3:20-cv-01728-DMS-MSB Document 8 Filed 01/28/21 PageID.132 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELBERT LEE VAUGHT, IV,                            Case No. 3:20-cv-01728-DMS-MSB
      CDCR #H-56089,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            (1) DISMISSING CIVIL ACTION
14
      B.D. PHILLIPS, Associate Warden;                  FOR FAILING TO STATE A CLAIM
15    S. LIVELO, Assigned Case Records                  PURSUANT TO 28 U.S.C. § 1915(e)(2)
      Analyst; RALPH DIAZ, Secretary of                 AND § 1915A(b); AND
16
      CDCR; M. POLLARD, Warden,
17                                                      (2) DISMISSING FOR FAILING
                                    Defendants.         TO PROSECUTE IN COMPLIANCE
18
                                                        WITH COURT ORDER
19                                                      REQUIRING AMENDMENT
20
21
22
23         Elbert Lee Vaught, III, (“Plaintiff”), a state inmate currently incarcerated at the
24   Richard J. Donovan Correctional Facility (“RJD”), and proceeding pro se, filed this civil
25   rights action pursuant to 42 U.S.C. § 1983 on September 3, 2020. (See Compl., ECF No.
26   1.)
27   ///
28   ///
                                                    1
                                                                          3:20-cv-01728-DMS-MSB
     Case 3:20-cv-01728-DMS-MSB Document 8 Filed 01/28/21 PageID.133 Page 2 of 2



 1   I.    Procedural History
 2         On September 16, 2020, the Court granted Plaintiff leave to proceed in forma
 3   pauperis, but dismissed his Complaint for failing to state any claim upon which relief could
 4   be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). (See ECF No. 7 at 11-
 5   12.) Plaintiff was advised of his pleading deficiencies and granted 45 days leave in which
 6   to file an Amended Complaint that fixed them. (See id.)
 7         Plaintiff’s Amended Complaint was due on or before November 2, 2020. But to date,
 8   Plaintiff has not filed an Amended Complaint, and has not requested an extension of time
 9   in which to do so. “The failure of the plaintiff eventually to respond to the court’s
10   ultimatum–either by amending the complaint or by indicating to the court that [he] will not
11   do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park,
12   356 F.3d 1058, 1065 (9th Cir. 2004).
13   II.   Conclusion and Order
14         Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
15   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted pursuant
16   to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to prosecute pursuant to Fed.
17   R. Civ. P. 41(b) in compliance with the Court’s September 16, 2020 Order.
18         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
19   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
20   dismissal and close the file.
21         IT IS SO ORDERED.
22   Dated: January 28, 2021
23
24
25
26
27
28
                                                   2
                                                                              3:20-cv-01728-DMS-MSB
